      Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 1 of 20. PageID #: 6478




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 FUSE CHICKEN, LLC,                          )   Case No. 5:17-cv-01538-SL
                                             )
                Plaintiff,                   )   Hon. Sara Lioi
 v.                                          )   Hon. Kathleen B. Burke
                                             )
 AMAZON.COM, INC.                            )   AMAZON.COM, INC.’S MOTION TO
 and DOES 1–10,                              )   EXCLUDE CERTAIN OPINIONS OF
                                             )   PLAINTIFF’S EXPERT DAVID HAAS
                Defendant(s).                )   AND MEMORANDUM OF POINTS AND
                                             )   AUTHORITIES IN SUPPORT THEREOF


        Pursuant to Federal Rule of Evidence 702 and Local Civil Rule 7.1, Amazon.com, Inc.

moves to exclude Fuse Chicken, LLC’s expert David Haas’s calculations of (1) Fuse Chicken’s

alleged lost sales using the Bass Model; and (2) Fuse Chicken’s alleged lost profits, which rely

on the Bass Model lost sales calculations, as reflected in paragraphs 21, 68-69, 73-89, 98-99, and

104, and exhibits 3-7, of Mr. Haas’s report (“Motion”). In addition, should the Court grant

Amazon’s motion to exclude Dr. Ghose’s opinion regarding international reliance on

Amazon.com reviews, Dkt. 124, the Court should strike paragraphs 63-66 and 106 of Mr. Haas’s
report, which rely on and assume Dr. Ghose’s opinion as true.

        This Motion is based on the Memorandum of Points and Authorities, the supporting

declaration and exhibits, all pleadings and papers on file in this action, and any other information

and argument that the parties may present.
    Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 2 of 20. PageID #: 6479



DATED: February 21, 2019                /s/ Clara J. Shin
                                        Clara J. Shin (admitted pro hac vice)
                                        Nathan E. Shafroth (admitted pro hac vice)
                                        Lindsey Barnhart (admitted pro hac vice)
                                        David S. Watnick (admitted pro hac vice)
                                        COVINGTON & BURLING, LLP

                                        Roger M. Synenberg (#32517)
                                        Clare C. Moran (#81134)
                                        SYNENBERG, COLETTA & MORAN, LLC

                                        Attorneys for Defendant Amazon.com, Inc.
       Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 3 of 20. PageID #: 6480



                                                  TABLE OF CONTENTS

MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1

I.       INTRODUCTION .............................................................................................................. 1

II.      LEGAL STANDARD......................................................................................................... 4

III.     ARGUMENT ...................................................................................................................... 4

         A.        The Bass Model Is Not a Reliable Methodology for Calculating Lost
                   Sales. ....................................................................................................................... 4

         B.        Mr. Haas Is Not Qualified to Offer an Expert Opinion Regarding the
                   Application of the Bass Model to Calculate Lost Sales.......................................... 7

                   1.         Mr. Haas had no knowledge of the Bass Model prior to August
                              2018............................................................................................................. 7

                   2.         Mr. Haas has no specialized knowledge regarding the construction
                              or implementation of the Bass Model. ........................................................ 8

                   3.         Mr. Haas has no specialized knowledge regarding the
                              determination of any of the input variables used in the Bass Model. ......... 9

         C.        Mr. Haas’s Application of the Bass Model Relies Entirely on Self-Serving
                   and Untested Assumptions Provided by Fuse Chicken Management. ................. 11

         D.        Mr. Haas’s Damages Opinion Relies on and Falls with Dr. Ghose’s
                   Causation Opinion. ............................................................................................... 14

IV.      CONCLUSION ................................................................................................................. 15
     Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 4 of 20. PageID #: 6481




                    MEMORANDUM OF POINTS AND AUTHORITIES

I.      INTRODUCTION
        In this litigation, Fuse Chicken—a company that sells phone and tablet charging cables—

claims that the alleged sale of non-Fuse Chicken products on Amazon.com led customers to post

negative reviews of Fuse Chicken products, which purportedly caused Fuse Chicken to lose sales

starting in November 2016. Fuse Chicken’s calculation of the sales (and concomitant profits) it

allegedly lost has grown by leaps and bounds during the life of this case: in July 2017, Fuse

Chicken estimated that it had “lost between $50,000 and $100,000 in sales”; in November 2017,

it calculated                in actual damages; and in April 2018, it projected                 in lost

profits. Now, Fuse Chicken demands                         in profits it allegedly lost or will lose

during the three-and-a-half-year period between November 2016 and May 2020—

                                         it collected during the five years prior to November 2016.

        This meteoric rise in Fuse Chicken’s claimed damages is fueled not by any new

information learned during discovery or change in factual circumstances, but instead by Fuse

Chicken’s retention of a damages expert, David Haas, who employed a heretofore unheard of

methodology for calculating lost sales, called the Bass Model. The Bass Model, described by the

equation, Qt = [p + q(A/M)] * (M – A), is not and has never been a model for calculating lost
sales or litigation damages. Rather, it is a marketing model, developed by marketing professor

Frank Bass in the 1960s to predict and describe the rate of adoption of new product categories by

a consumer population. For example, someone in the 1960s could have used the Bass Model to

predict the number of United States households who would own color televisions at any given

time (Qt), by considering:
     Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 5 of 20. PageID #: 6482




                                    Dkt. 97 (Haas Exp. Rpt.) ¶ 75.

       Neither Mr. Haas nor Amazon is aware of the Bass Model ever being used for the

completely different purpose for which Mr. Haas purports to use it here: to project what a single

company’s future sales of all of its various products, in the aggregate, would have been, absent

alleged infringement. Indeed, even though Mr. Haas has performed damages calculations in

hundreds of cases over the course of his 25-year career, he had never before used the Bass Model

for any purpose, let alone to calculate lost sales. In fact, Mr. Haas had not even heard of the
Bass Model until August 2018, and to implement it in this case, Mr. Haas relied entirely on the

advice of an associate marketing professor, a software program he does not understand, and

untested assumptions provided by Fuse Chicken management.

       Amazon moves at this time to exclude Mr. Haas’s unqualified, unsupported, and

unreliable opinions regarding his calculations of (1) Fuse Chicken’s alleged lost sales using the

Bass Model; and (2) Fuse Chicken’s alleged lost profits, which rely on the Bass Model lost sales

calculations, as reflected in paragraphs 21, 68-69, 73-89, 98-99, and 104, and exhibits 3-7, of

Mr. Haas’s report.

       First, the Bass Model is not a reliable method for determining lost sales. There is no

evidence that the Bass Model has ever before been applied for this purpose, and so cannot be a

“generally accept[ed]” methodology for the calculation of lost sales. Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 584-85 (1993). The fact that Mr. Haas applied the Bass Model to

calculate lost sales and profits solely for purposes of this litigation further confirms the

unreliability of his methods. Mike’s Train House, Inc. v. Lionel, L.L.C., 472 F.3d 398, 408 (6th

Cir. 2006) (“We have been suspicious of methodologies created for the purpose of litigation,

because expert witnesses are not necessarily always unbiased scientists.” (citation omitted)).

Additionally, there is a fundamental disconnect between the theoretical underpinnings of the

Bass Model—which was developed to model the rate of adoption of a new technology by


                                                  2
     Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 6 of 20. PageID #: 6483




consumers, across all brands selling that technology—and Mr. Haas’s specific application of the

model in this case to calculate lost sales across all of the products within a single brand.

       Second, Mr. Haas does not possess the required “specialized knowledge” of the Bass

Model—a methodology he had not even heard of until two months before Fuse Chicken’s

deadline to submit expert reports. Fed. R. Evid. 702(a). Not once during his 25 years of

experience as a litigation damages consultant did Mr. Haas use, read about, or analyze the

methodology he employed to determine Fuse Chicken’s lost sales in this case. His lack of

expertise regarding the central methodology used to form his conclusions is confirmed by Mr.
Haas’s admitted reliance on others to construct and implement the Bass Model here. In short,

Mr. Haas’s Bass Model opinions do not rely “on his own skills, education, or experience,” and so

should be excluded. Huffman v. Electrolux Home Prods., Inc., 129 F. Supp. 3d 529, 540 (N.D.

Ohio 2015).

       Third, Mr. Haas’s unqualified Bass Model opinions are not supported by reliable facts.

In arriving at his Bass Model opinions, Mr. Haas blindly adopted untested, unsupported, and

litigation-driven sales estimates provided by Fuse Chicken’s CEO and head of sales. To make

matters worse, these sales estimates—prepared in connection with this litigation—contradict

contemporaneous sales projections developed by Fuse Chicken’s Chief Financial Officer in late

2016, right before the onset of the alleged damages period. Mr. Haas’s “blind adherence” to

Fuse Chicken management’s litigation-driven projections “absent any sort of independent

investigation stops short of the type of reliability contemplated by Daubert[.]” Bruno v.

Bozzuto’s, Inc., 311 F.R.D. 124, 137 (M.D. Pa. 2015).

       Finally, Mr. Haas’s damages calculations necessarily assume that Fuse Chicken lost sales

in international marketplaces due to negative reviews on Amazon.com, the United States

marketplace. But the only basis for that assumption is the unreliable opinion of Fuse Chicken’s

expert Anindya Ghose. See Dkt. 99. Should the Court grant Amazon’s motion to exclude Dr.

Ghose’s unreliable opinions, Dkt. 125, Mr. Haas’s calculations of Fuse Chicken’s purported lost


                                                  3
       Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 7 of 20. PageID #: 6484




sales and profits—which are worldwide calculations that encompass sales and profits purportedly

lost in all geographic regions—must also necessarily be excluded.

II.      LEGAL STANDARD
         Courts act as “gatekeepers” to ensure that all expert opinions admitted are “not only

relevant, but reliable.” Daubert, 509 U.S. at 589. This “‘gatekeeper’ doctrine was designed to

protect juries” given the higher probative weight typically assigned to experts. Deal v. Hamilton

Cty. Bd. of Educ., 392 F.3d 840, 852 (6th Cir. 2004).

         Consistent with this underlying purpose, a party may present expert opinion testimony
only if (1) the expert’s “scientific, technical, or other specialized knowledge will help the trier of

fact to understand the evidence or to determine a fact in issue”; (2) “the testimony is based upon

sufficient facts or data”; (3) “the testimony is the product of reliable principles and methods”;

and (4) the expert “has reliably applied the principles and methods to the facts of the case.” Fed.

R. Evid. 702. When assessing the first factor, “[t]he trial court ha[s] to decide whether this

particular expert ha[s] sufficient specialized knowledge to assist the jurors in deciding the

particular issues in this case.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 156 (1999)

(citation omitted)). Courts assess the reliability of the expert’s implementation of his chosen

methodology by determining “whether the reasoning or methodology underlying the testimony is

scientifically valid and . . . whether that reasoning or methodology properly can be applied to the

facts in issue.” Daubert, 509 U.S. at 600.

         It is Fuse Chicken’s “burden to establish by a preponderance of evidence” that

Mr. Haas’s qualifications and opinions satisfy these required criteria. Newell Rubbermaid, Inc.

v. Raymond Corp., 2010 WL 2643417, at *4 (N.D. Ohio July 1, 2010).

III.     ARGUMENT

         A.     The Bass Model Is Not a Reliable Methodology for Calculating Lost Sales.
         Mr. Haas’s use of the Bass Model must be excluded because the model lacks “general

acceptance” in the “relevant scientific community.” Daubert, 509 U.S. at 593-94. Even though


                                                  4
     Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 8 of 20. PageID #: 6485




the Bass Model was first developed in the 1960s, and even though Mr. Haas has performed

damages calculations in “at least a couple hundred” cases over the course of his 25-year career,

Declaration of Lindsey Barnhart in Support of Amazon.com, Inc.’s Motion to Exclude Certain

Opinions of Plaintiff’s Expert David Haas (“Barnhart Decl.”) Ex. A (Haas Dep. Tr.) 31:22-32:5,

prior to this case Mr. Haas had never before heard of or used the Bass Model for any purpose, let

alone to calculate lost sales. In fact, prior to August 2018 Mr. Haas had never even heard of

the Bass Model. Id. 32:15-22 (“I had not heard of the specific Bass Model prior to August of

2018.”).
       Mr. Haas’s lack of knowledge of the Bass Model is not surprising. Mr. Haas is a

damages expert, and the Bass Model is not a model for calculating lost sales or litigation

damages. It is a 1960s-era marketing model, id. 39:6-8, for predicting the rate of adoption of

new product categories by consumer populations. Dr. Bass—the model’s namesake—

specifically cautioned that “[t]he Bass Model is formulated to describe the diffusion of category

demand” (e.g., the adoption of color televisions), id. 117:7-119:5 (emphasis added); see also

Barnhart Decl. Ex. B (F. Bass Article) at 1838, not brand-level diffusion (e.g., the adoption of

RCA color televisions).1 And, so far as Amazon can tell, the Bass Model has never been used

for the completely different purpose for which Mr. Haas purports to use it here: to project a

single company’s future sales of all of its various products, in the aggregate (e.g., the adoption of

any and all products sold by RCA).

       Fuse Chicken cannot carry its burden to show that the Bass Model has “general

acceptance” in the “relevant scientific community”; Amazon was unable to locate any record of

anyone ever using the Bass Model to calculate lost sales until Mr. Haas purported to do so in this


1
  Though Dr. Bass noted that, with appropriate modifications, the model may be used to measure
diffusion at a product brand level, Mr. Haas did not personally make any modifications to the
Bass Model to account for his application of it, nor does Mr. Haas “know one way or the other if
there were modifications that were built into” the DecisionPro software he used to implement the
Bass Model in this case. Barnhart Decl. Ex. A (Haas Dep. Tr.) 117:7-118:16.

                                                  5
     Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 9 of 20. PageID #: 6486




case. Daubert, 509 U.S. at 593-94. A Westlaw and LexisNexis search of all federal cases for

the phrase “Bass Model” returned just two results, neither having anything to do with the

forecasting of lost sales or profits or even Mr. Haas’s marketing model: one relates to personal

jurisdiction over a manufacturer of guitars, and one relates to a legal doctrine developed in a case

called United States v. Bass concerning the showing a criminal defendant must make to seek

discovery on a selective prosecution claim. Barnhart Decl. ¶ 2; see United States v. Washington,

869 F.3d 193, 213 (3d Cir. 2017) (discussing “the Armstrong/Bass model for claims of selective

enforcement in stash house cases” (emphasis added)); Moseley v. Fillmore Co., Ltd., 725 F.
Supp. 2d 549, 556 n.2 (W.D.N.C. 2010) (quoting a Wikipedia article discussing a “bass model”

of the guitars in question (emphasis added)). For his part, Mr. Haas did not attempt to “make a

specific inquiry or perform any research or analysis to determine if the Bass Model had been

used to perform any actual damages calculations in the past.” Barnhart Decl. Ex. A (Haas Dep.

Tr.) 37:4-12. Unless the “relevant scientific community” is defined as a community of one—

consisting of just Mr. Haas, and not until August 2018—it is undisputed that the Bass Model is

not a “generally accept[ed]” theory or technique for the calculation of lost sales. Daubert, 509

U.S. at 593-94.

       The Court in Feduniak v. Old Republic National Title Co. granted a motion to exclude an

expert in similar circumstances. In that case, the plaintiff offered expert testimony of an

accomplished accountant and financial analyst who employed a methodology that had never

before been used for the specific purpose at issue in the case: calculating diminution in value of

real property. Feduniak, 2015 WL 1969369, at *4 (N.D. Cal. May 1, 2015). Because there was

“no evidence before the Court” that use of the methodology “is generally accepted as an

appropriate method” to perform such calculation “by professionals who regularly value real

property,” the Court granted the motion to exclude. Id. Similarly, here, there is no evidence that

any valuation professional—including Mr. Haas himself—has ever before used the Bass Model

to calculate lost sales, whether in connection with litigation or for any other purpose.


                                                 6
    Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 10 of 20. PageID #: 6487




       Mr. Haas’s use of the Bass Model to calculate lost sales for apparently the first time in

history, and solely for purposes of litigation, underscores the unreliability of his approach. The

Sixth Circuit is “suspicious of methodologies created for the purpose of litigation, because

‘expert witnesses are not necessarily always unbiased scientists.’” Mike’s Train House, 472 F.3d

at 408 (quoting Turpin v. Merrell Dow Pharms., Inc., 959 F.2d 1349, 1352 (6th Cir.1992)); see

also Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995) (holding that a

“very significant fact to be considered is whether the experts are proposing to testify about

matters growing naturally and directly out of research they have conducted independent of the
litigation, or whether they have developed their opinions expressly for purposes of testifying”).

That Mr. Haas’s Bass Model opinions were “created for the purposes of litigation” further

counsels in favor of their exclusion. Mike’s Train House, 472 F.3d at 408.

       B.      Mr. Haas Is Not Qualified to Offer an Expert Opinion Regarding the
               Application of the Bass Model to Calculate Lost Sales.
       Though the lost profits damages calculations in Mr. Haas’s report derive entirely from his

calculation of Fuse Chicken’s purported lost sales using the Bass Model, Mr. Haas does not

possess any “specialized knowledge” regarding the theoretical underpinnings of the Bass Model,

the determination of the inputs that the model uses, or the application of the Bass Model to

determine lost sales (if such application is even possible). Fed. R. Evid. 702(a).

               1.      Mr. Haas had no knowledge of the Bass Model prior to August 2018.
       Unsurprisingly, given that Mr. Haas was not aware the Bass Model existed until six

months ago, it was not his idea to use that model to calculate lost sales in this case. Instead, its

use was suggested to Mr. Haas by Fuse Chicken’s marketing expert, Dr. Margaret Campbell, in

August 2018. Barnhart Decl. Ex. A (Haas Dep. Tr.) 30:6-18 (Bass Model “was a model that I

had not personally been aware of prior to the discussions I had with Dr. Campbell.”).

Dr. Campbell does not purport to be a damages expert, and has no apparent expertise related to

the determination of lost sales or profits. Nevertheless, Dr. Campbell

for the Bass Model to Mr. Haas, and he relied on her recommendation to use the Bass Model to

                                                  7
    Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 11 of 20. PageID #: 6488




calculate Fuse Chicken’s purported lost sales in this case. Id. Ex. C (Haas notes) at

FCEXP00000953; see id. Ex. A (Haas Dep. Tr.) 22:5-23:7, 30:6-18, 45:4-9, 112:4-24, 114:24-

115:5.

                2.      Mr. Haas has no specialized knowledge regarding the construction or
                        implementation of the Bass Model.
         When it came time for Mr. Haas to build and implement the Bass Model in this case, he

needed to consult with someone else “to make sure [he] was getting the most reliable results.”

Barnhart Decl. Ex. A (Haas Dep. Tr.) 25:20-26:21. Presumably because none of the other

damages experts at his firm, nor anyone else he knows professionally, had any familiarity with
the Bass Model, Mr. Haas sought guidance from Fuse Chicken’s counsel, who recommended

that Mr. Haas speak with an Associate Professor of Marketing at the U.S.C. Business School,

Lan Luo. Id. 24:20-26:2 (“Q. How were you introduced to Professor Luo? A. I believe counsel

for Fuse Chicken identified her as somebody that I could speak to. They identified her, I’m not

exactly sure how, but they suggested that she would be somebody that I could speak to.”). Fuse

Chicken did not disclose Professor Luo as an expert or potential fact witness.

         Mr. Haas had never heard of Professor Luo or spoken with her previously. Id. Nor did

Mr. Haas independently investigate,



                                                                           Id. 134:6-12. Yet it

was Professor Luo who determined key aspects of Mr. Haas’s implementation of the Bass

Model.

         For example, to construct and run the Bass Model in this case, Mr. Haas relied entirely on

software called “DecisionPro,” which Professor Luo recommended he use. Id. 133:3-135:21.

Mr. Haas has no basis for his assumption that the DecisionPro software is reliable other than his



           Id. Nor is there any evidence that Mr. Haas understands the intricacies of how



                                                 8
    Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 12 of 20. PageID #: 6489




DecisionPro constructs or implements the Bass Model. See, e.g., id. 173:22-24



              3.       Mr. Haas has no specialized knowledge regarding the determination
                       of any of the input variables used in the Bass Model.
       Mr. Haas did not personally determine any of the values used for the four Bass Model

input variables (A, M, p, q)—nor does he possess the expertise to do so. The values Mr. Haas

used for the A variable (in Mr. Haas’s implementation, Fuse Chicken’s actual sales through May

2018) derived entirely from Fuse Chicken’s historical sales data, which was provided to

Mr. Haas by Fuse Chicken (and which Mr. Haas did not question). As for the p and q
variables—respectively, the “




                   ,” Dkt. 97 (Haas Exp. Rpt.) ¶ 75—Mr. Haas admitted that

                                                                 Barnhart Decl. Ex. A (Haas

Dep. Tr.) 176:22-178:5, and

                    , id. 176:15-21. Lacking personal expertise, Mr. Haas instead

                                                 . Id. 175:17-176:21. Mr. Haas admitted that

                                                                               . Id. 173:16-

174:8, 175:17-176:4. Finally, as detailed infra at 11-14, to determine the M variable—in

Mr. Haas’s implementation, the projected “market size” for Fuse Chicken’s products, in the

aggregate—Mr. Haas relied blindly on unsubstantiated and untested sales estimates provided by

Fuse Chicken’s CEO and head of sales for purposes of this litigation. Dkt. 97 (Haas Exp. Rpt.)

¶¶ 79-82.

       In sum, Mr. Haas did nothing more than plug inputs provided by others into an off-the-

shelf software package whose inner workings he does not understand, to implement a model he

had never heard of before. He substituted Professor Luo’s purported expertise in the proper

                                                 9
    Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 13 of 20. PageID #: 6490




construction and implementation of the Bass Model—which Amazon did not have the

opportunity to test—for his own, and he drew conclusions in reliance on that methodology—

which he does not understand—to calculate Fuse Chicken’s purported lost sales and profits. Mr.

Haas therefore did not rely “on his own skills, education, or experience,” as he was required to

do, to construct and implement the Bass Model in this case, nor could he, since he lacks any

expertise regarding that methodology. Huffman, 129 F. Supp. 3d at 540 (granting motion to

exclude expert testimony). Mr. Haas should not be permitted to present his rubber-stamped

conclusions as “expert” opinion. See Mike’s Train House, 472 F.3d at 409 (reversing trial
court’s admission of expert testimony based “upon the opinion of others who were not even

qualified as experts, nor present at the trial”) (quoting Taylor, 364 F.2d at 613).

       Mr. Haas’s admitted lack of expertise regarding application of the Bass Model cannot be

excused by virtue of his general experience with “regression tools” (of which the Bass Model is

purportedly one type). See Barnhart Decl. Ex. A (Haas Dep. Tr.) 34:8-19. Expertise in

“regression tools” generally does not equate to expertise in every type of regression model in

existence, even assuming the Bass Model could be characterized as such: “Expertise in the

technology of fruit is not sufficient when analyzing the science of apples[.]” Huffman, 129 F.

Supp. 3d at 537 (“[C]ourts have excluded the testimony of engineers because their expertise was

not particular to the science involved in the case.”); see also Newell, 2010 WL 2643417, at *3

(granting motion to exclude opinions about alleged forklift defect by accomplished mechanical

engineer with no specific experience with forklifts). As Mr. Haas admitted, he does not “have

knowledge or experience using every regression tool that’s available.” Barnhart Decl. Ex. A

(Haas Dep. Tr.) 35:5-16.

       Because Mr. Haas does not possess any “specialized knowledge” regarding the Bass

Model, and “[a]ll of his opinions regarding [the Bass Model] were formed in connection with

litigation,” those opinions should be excluded under Rule 702. Newell Rubbermaid, 2010 WL

2643417, at *4.


                                                 10
Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 14 of 20. PageID #: 6491
Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 15 of 20. PageID #: 6492
Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 16 of 20. PageID #: 6493
    Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 17 of 20. PageID #: 6494




       Even if the Bass Model were a reliable methodology for determining lost sales, and even

if Mr. Haas were qualified to opine on the use of the Bass Model—neither of which is true—

“blind adherence to data absent any sort of independent investigation stops short of the type of

reliability contemplated by Daubert[.]” Bruno, 311 F.R.D. at 137. Fuse Chicken’s CEO and

Head of Sales’s untested and “unsupported speculation with no reasonable factual basis” cannot

form the basis of an expert opinion. Universal Coin & Bullion, Ltd. v. Fed. Express Corp., 2015

WL 12001264, at *7-9 (W.D. Tenn. June 30, 2015) (granting motion to exclude); see also Otis,

1998 WL 673595, at *5 (excluding expert damages opinion based on sales projection

assumptions that were nothing “more than aspirational hopes”); JRL Enters., Inc. v. Procorp

Assocs., Inc., 2003 WL 21284020, at *7–8 (E.D. La. June 3, 2003) (collecting cases in which

courts have excluded expert opinions “where the expert failed to conduct any independent

research to determine the reliability of his assumptions”). This Court should therefore preclude

Fuse Chicken from “presenting its own estimation of damages in the guise of an expert opinion.”

JRL Enters., 2003 WL 21284020, at *8.

       D.      Mr. Haas’s Damages Opinion Relies on and Falls with Dr. Ghose’s Causation
               Opinion.
       Fuse Chicken’s ability to recover the                     in lost profits Mr. Haas

calculated using the unreliable Bass Model necessarily depends on proof that Amazon caused

                                                14
      Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 18 of 20. PageID #: 6495




Fuse Chicken to lose those purported profits. As detailed in Amazon’s Motion for Summary

Judgment, there is no evidence to support Fuse Chicken’s causation theory. Dkt. 119-1 at 26-30.

        Mr. Haas nevertheless assumes causation for purposes of his damages opinion and relies

entirely on Fuse Chicken’s expert Dr. Ghose’s opinions for that assumption. See Barnhart Decl.

Ex. A (Haas Dep. Tr.) 68:11-18

                                                                        ). As explained in

Amazon’s Motion to Exclude Certain Opinions of Anindya Ghose, Dkt. 125-1, among many

other problems with Dr. Ghose’s opinions, there is no reliable basis for Dr. Ghose’s specific
opinion that Fuse Chicken lost international sales due to negative reviews on Amazon.com, the

United States marketplace.

        But Mr. Haas’s damages calculations all uniformly assume global lost profits, and he

provides no calculations of what lost profits would be if they were limited to the United States,

or even North America, alone. Barnhart Decl. Ex. A (Haas Dep. Tr.) 75:21-76:9



                                                ). Accordingly, if the Court excludes Dr.

Ghose’s opinions related to damages causation with respect to international sales, Mr. Haas’s

damages calculation must also be excluded since it necessarily assumes that such causation can

be proved at trial.

IV.     CONCLUSION
        For the foregoing reasons, the Court should (1) preclude Mr. Haas from presenting any

opinion regarding the Bass Model, including any calculations of purported lost sales or profits

determined using the Bass Model, at trial or at any other stage of these proceedings; and

(2) strike paragraphs 21, 68-69, 73-89, 98-99, and 104, and exhibits 3-7, of Mr. Haas’s report. In

addition, should the Court grant Amazon’s motion to exclude Dr. Ghose’s opinion regarding

international reliance on Amazon.com reviews, the Court should strike paragraphs 63-66 and 106

of Mr. Haas’s report, which rely on and assume Dr. Ghose’s opinion as true.


                                                15
   Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 19 of 20. PageID #: 6496



DATED: February 21, 2019               /s/ Clara J. Shin
                                       Clara J. Shin (admitted pro hac vice)
                                       Nathan E. Shafroth (admitted pro hac vice)
                                       Lindsey Barnhart (admitted pro hac vice)
                                       David S. Watnick (admitted pro hac vice)
                                       COVINGTON & BURLING, LLP

                                       Roger M. Synenberg (#32517)
                                       Clare C. Moran (#81134)
                                       SYNENBERG, COLETTA & MORAN, LLC

                                       Attorneys for Defendant Amazon.com, Inc.




                                      16
    Case: 5:17-cv-01538-SL Doc #: 141 Filed: 02/21/19 20 of 20. PageID #: 6497




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of February, 2019, a copy of the foregoing

Amazon.com, Inc.’s Motion to Exclude Certain Opinions of Plaintiff’s Expert David Haas and

Memorandum of Points and Authorities in Support Thereof, and accompanying declaration and

exhibits, was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                                               /s/ Clara J. Shin
